Citation Nr: 1434920	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  He died in March 2007.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In her substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  She was notified of her scheduled hearing for July 2013, but did not attend the hearing.  In May 2014, the Veteran's representative confirmed that she did not want a hearing. 

In November 2013 and February 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion and addendum from the Veterans Health Administration (VHA).  The appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  


FINDING OF FACT

The Veteran's death was not proximately caused by VA hospital treatment. 


CONCLUSION OF LAW

The criteria required for DIC benefits pursuant to 38 U.S.C.A. § 1151 due to VA hospital treatment are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013)



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In January 2010, the appellant was notified of the regulations pertinent to the establishing entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, and the claim was readjudicated in a statement of the case.  The appellant and her representative, in arguing that VA medical negligence led to the Veteran's death, shows actual knowledge of the evidence necessary to substantiate the claim.

The Veteran's service treatment records and VA medical treatment records have been obtained, including the treatment records preceding his death from the VA Medical Center (VAMC) in Loma Linda, California.  A VHA medical opinion was obtained in November 2013 and an addendum was obtained in February 2014; the record does not reflect that the opinions are inadequate for a determination.  The rationales provided for the opinions are based on objective findings and reliable principles, and are consistent with the contemporaneous VA treatment records.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance 




reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria and Analysis

The appellant argues that DIC benefits should be awarded under the provisions of 38 U.S.C.A. § 1151.  In essence, she asserts that VA provided negligent treatment in March 2007 in association with cardiac catheterization and this led to the Veteran's death.  

The Veteran died on March [redacted], 2007.  According to his death certificate, the immediate cause of death was cardiac arrest.  The underlying causes of death were severe aortic stenosis, paroxysmal atrial fibrillation and chronic obstructive pulmonary disease (COPD).  Other significant conditions were hypertension, hyperlipidemia and gout.  The Veteran had been receiving medical care at the Loma Linda VAMC, including cardiac catheterization that same day.  

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have 




been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151.  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Id; see also 38 C.F.R. § 3.361.

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, 




the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the analysis ends, and the appellant's § 1151 claim for DIC benefits is not substantiated.

The record reflects the Veteran was under the care of the Loma Linda VAMC for complaints of shortness of breath and fatigue and was known to have aortic stenosis.  On the day of death, he underwent cardiac catheterization in preparation for possible aortic valve replacement.  He was discharged after the catheterization and died later that day.

The November 2013 VHA opinion reflects the following:

Outpatient notes from Loma Linda VA indicate that he was having symptoms of shortness of breath and fatigue.  He was known to have severe aortic stenosis by echo cardiogram.  The cardiac catheterization was therefore clearly indicated, in preparation for aortic valve replacement.  It is known, and widely accepted, that symptoms of aortic stenosis (such as dyspnea) portend a very poor prognosis, and therefore that aortic valve replacement is indicated.  The reason for doing the catheterization was to assess the status of the coronary arteries, and to obtain hemodynamic confirmation of the aortic stenosis.  

The catheterization did indeed show critical aortic stenosis, with a severely stenotic valve (aortic valve area 0.68 sq. cm.).  




In addition, importantly, the patient was found to have 2-vessel coronary artery disease, which would warrant coronary artery bypass surgery at the time of the anticipated valve replacement.  

The records from prior to, during, and after the catheterization show an uncomplicated course.  There was no evidence of ischemia, arrhythmia, or hemodynamic instability.  His post-cath status was totally stable, with no symptoms and with normal pulse and BP as well as oxygen saturation.  He was discharged to home at about 3 PM that day, in stable condition.  This discharge was entirely appropriate.  It is virtually universal medical practice to handle patients with these conditions in this way.  

The cardiac arrest occurring later that day was clearly not foreseeable.  Nothing about this patient's condition while at the Loma Linda VA suggested an impending emergency.  He was managed in standard and accepted fashion.  There is no reason whatever to suggest that deficient VA care hastened his death.  

In addition, VA treatment records include a nursing flow sheet for post angiogram patients reflecting the Veteran was monitored from 9:42 a.m. to 3:15 p.m. following the cardiac catheterization.  Consistent with the treatment records, a February 2014 addendum to the VHA opinion reflects the following:

Cardiac catheterization can certainly be associated with serious adverse events, including cardiac arrest, and this is 




most especially true of patients with critically severe aortic stenosis and coronary artery disease.  However, when such events occur, they virtually always occur within a very short time after the catheterization, usually minutes.  The fact that this patient was monitored for hours after the procedure, with no evidence of a complication, is strong evidence that the procedure in no way contributed to his death.  

Patients with critical aortic stenosis who have symptoms, as this patient did, are at high risk of death, and this is the very strong justification for proceeding with catheterization in preparation for aortic valve replacement.  In my opinion, his death was not due to the care he received at Loma Linda, and is most reasonably attributed to the natural history of his disease.  

In consideration of the evidence of record, the Board finds that the Veteran's death was not proximately caused by VA treatment.  As reflected above, at the time of the cardiac catheterization the Veteran was already at high risk of death and his death was due to the natural history of the disease.  Thus, the appellant's § 1151 claim for DIC benefits is not substantiated because VA treatment did not result in the additional disability that led to the Veteran's death.  

In reaching a determination, the Board has accorded very significant probative value to the VHA medical opinion and addendum.  The rationales provided for the opinions are based on objective findings and reliable principles, and consistent with the contemporaneous VA treatment records.  These opinions are persuasive that 

additional disability did not result from the VA treatment that was administered prior to the Veteran's death.  Such is more probative than the appellant's lay assertion.  

The appellant is competent to describe observable symptomatology and the sequences of certain events.  In her substantive appeal, the appellant asserted that "VAMC allowed my husband to drop dead while waiting for service at the facility.  Vet was sent home and returned to VAMC and died within (1) hour on the floor."  The death certificate, however, reflects the place of death was St. Bernardine Medical Center.  Moreover, the questions answered by the VHA opinion that are paramount to the outcome of the case are of such medical complexity that a lay person would not be able to provide a competent opinion on the matter.

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of death due to VA medical treatment, the matters of reasonable (un)foreseeability, or whether the appellant provided informed consent for this treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

In sum, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  DIC under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1151 are denied.  


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


